DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 9
		In lines 2-3 recites “the operating pressure (P1)” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0178162 A1 to Honda et. al. (Honda) in view of Pub No. US 2017/0241315 A1 to Shirasawa et. al. (Shirasawa). 

In Reference to Claim 1
Honda teaches (except for the bolded and italic recitations below):

providing a catalytic converter system (22); 
providing a urea solution tank (4); 
providing at least one dosing valve (3) for injecting urea solution into the catalytic converter system (22); 
providing a line system (31, 311, 321, 32) which enables urea solution to flow from the urea solution tank (4) to the dosing valve (3) and back; 
providing a pump (41) arranged between the urea solution tank (4) and the dosing valve (3) in the line system (31, 311, 321, 32); 
providing a return valve (322) arranged between the dosing valve (3) and the urea solution tank (4) in the line system (31, 311, 321, 32); and 
providing a pressure sensor (52) which is configured to measure the pressure in the line system (31, 311, 321, 32); 
determining whether one or more of the following states are present during the operation of the exhaust system (which includes the urea injection system): 
a) an injection rate per unit of time of urea solution of the dosing valve is less than or equal to a predefined injection limit (zero amount) (Honda teaches to determine that the engine has been stopped however does not explicitly teaches to determine an injection rate per unit of time (which includes zero injection) however Honda does not inject urea during engine operation since there is no need to purify the exhaust gas and urea 
b) a pressure measured by the pressure sensor (52) in the line system overshoots a predefined first upper pressure limit (specified pressure), 
opening the return valve (322) for at least one predefined opening duration (t3a-t3b) if states a) and b) are present and at least one of the states has already been present for at least a predefined period of time (t2-t3); 
closing the return valve (322) after the at least one predefined opening duration (t3a-t3b) has elapsed (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).
Honda does teaches having a pump (41) and return valve (322) however Honda does not explicitly teach (bolded and italic recitations above) as to having a pump (41) between the urea solution tank (4) and the dosing valve (3) in the line system; providing a return valve (322) arranged between the dosing valve (3) and the urea solution tank (4) in the line system (31, 311, 321, 32). However, it is known in the art before the effective filing date of the claimed invention to place  the pump between the urea solution tank and the dosing valve in the line system, and providing a return valve arranged between the dosing valve and the urea solution tank in the line system. For example, Shirasawa teaches to have the 

In Reference to Claim 2
The method of claim 1 (see rejection to claim 1 above), further comprising the steps of: 
after the return valve (322) is closed, opening the return valve (322) at least one additional time for a second predefined opening duration (opening duration of the return valve (322) following (t3a-t3b) as shown in Fig.5); 
closing the return valve (322) after the return valve (322) has been opened the at least one additional time (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).


The method of claim 2 (see rejection to claim 2 above), further comprising 
the steps of prior to opening the return valve (322) the at least one additional time, maintaining the return valve closed for a closing duration of at least 250 ms (closing duration of the return valve (322) following (t3a-t3b) as shown in Fig.5) (Honda does not explicitly teaches to close the return valve (322) for at least 250 ms, however Honda does teaches that the opening and closing of the return valve (322) is to agitate the for a specified time period necessary from the urea water starts solidifying until all of the urea water solidifies (result effective). Also the applicant has not disclosed within the specification as to the maintaining the return valve closed for a closing duration of at least 250 ms as being a critical range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed that system of Honda in view of Shirasawa would maintain the closing of the return valve (322) for at least 250ms as evidence by Honda that duration for opening and closing the valve is a result effective variable necessary from the urea water starts solidifying until all of the urea water solidifies, and as well as the applicant not disclosing the criticality of the duration of maintain the valve closed. Therefore merely optimizing the closing duration of the return valve of Honda in view of Shirasawa would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)) (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).


The method of claim 1 (see rejection to claim 1 above), further comprising the steps of: 
after the return valve (322) is closed, determining whether a predefined lower pressure limit has been undershot (lower than the specific pressure); 
reopening the return valve (322) for a further predefined opening duration (return valve (322) opening duration after t3a-t3b) if the lower pressure limit has not been undershot (when it reaches the specific pressure) (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).

In Reference to Claim 5
The method of claim 1 (see rejection to claim 1 above), further comprising 
the steps of adapting the at least one predefined opening duration (At1, At2, At3, At4) if it is determined that, after at least one predefined opening duration (At1, At2, At3, At4) has elapsed, the measured pressure lies outside a tolerance around an expected pressure (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).

In Reference to Claim 6
The method of claim 1 (see rejection to claim 1 above), further comprising the steps of providing the predefined period of time (t2-t3) to be more than 5 seconds (Honda does not explicitly teaches that the predefined period of time (t2-t3) to be more than 5 seconds, however Honda does teaches that the predefined 

In Reference to Claim 7
The method of claim 1 (see rejection to claim 1 above), further comprising the steps of providing the predefined period of time (t2-t3) to be between 5 and 60 seconds (Honda does not explicitly teaches that the predefined period of time (t2-t3) to be more than 5 seconds, however Honda does teaches that the predefined period of time (t2-t3) is until the ambient temperature TAM falls below the ambient temperature threshold Ta (result effective). Also the applicant has 

In Reference to Claim 8
The method of claim 1 (see rejection to claim 1 above), further comprising the steps of providing the predefined first upper pressure limit (specified pressure) to be 120% of an operating pressure for the injection of the urea solution (Honda does not explicitly teaches that the predefined first upper pressure limit to be 120% of an operating pressure however, Honda does teaches that the pressure measured from the pressure sensor has to exceed the specified pressure in order for the return valve (322) to open and return the urea to the tank, and also teaches that if the return valve (322) is a check valve which is opened when the pressure in the return pipe (32) is greater than that in the 

In Reference to Claim 9
The method of claim 1 (see rejection to claim 1 above), further comprising the steps of providing that the predefined first upper pressure limit (specified pressure) to be at least 1 bar above the operating pressure (P1) (Honda does not explicitly teaches that the predefined first upper pressure limit to be at least 1 bar above the operating pressure however, Honda does teaches that the pressure measured from the pressure sensor has to exceed the specified pressure in 

In Reference to Claim 10
Honda teaches (except for the bolded and italic recitations below):
An exhaust system comprising: 
a catalytic converter system (22); 
a urea solution tank (4); 

a line system (31, 311, 321, 32) which enables urea solution to flow from the urea solution tank (4) to the dosing valve (3) and back; 
a pump (41) arranged between the urea solution tank (4) and the dosing valve (3) in the line system (31, 311, 321, 32); 
a return valve arranged between the dosing valve (3) and the urea solution tank (4) in the line system (31, 311, 321, 32); 
a pressure sensor (52) which is configured to measure the pressure in the line system (31, 311, 321, 32); and 
a control unit (10) which is connected in a communicating manner to the dosing valve (3), the pump (41), the return valve (322) and the pressure sensor (52); wherein the control unit (10) determines whether at least one of the following states are present during the operation of the exhaust system: 
a) an injection rate per unit of time of urea solution of the dosing valve (3) is less than or equal to a predefined injection limit (Honda teaches to determine that the engine has been stopped however does not explicitly teaches to determine an injection rate per unit of time (which includes zero injection) however Honda does not inject urea during engine operation since there is no need to purify the exhaust gas and urea would leak out from the vehicle therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention that Honda would determine that the injection rate per unit of time 
b) a pressure measured by the pressure sensor (52) in the line system overshoots a predefined first upper pressure limit (specified pressure) (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).
Honda does teaches having a pump (41) and return valve (322) however Honda does not explicitly teach (bolded and italic recitations above) as to having a pump (41) between the urea solution tank (4) and the dosing valve (3) in the line system; providing a return valve (322) arranged between the dosing valve (3) and the urea solution tank (4) in the line system (31, 311, 321, 32). However, it is known in the art before the effective filing date of the claimed invention to place  the pump between the urea solution tank and the dosing valve in the line system, and providing a return valve arranged between the dosing valve and the urea solution tank in the line system. For example, Shirasawa teaches to have the pump (44) between the urea solution tank (41) and the dosing valve (42) in the line system (43, 47), and providing a return valve (48) arranged between the dosing valve (42) and the urea solution tank (41) in the line system (43, 47). Shirasawa further teaches that the pump (44) can be located within the tank (41) or outside of the tank (41) (see at least Shirasawa Fig.1 and paragraphs 34-36, 54). The substitution of one known element (locations of the pump and the return valve as shown in Shirasawa) for another (locations of the pump and the return valve as shown in Honda) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the locations of the pump 

In Reference to Claim 11
The exhaust system of claim 10 (see rejection to claim 10 above), wherein the return valve (322) is opened for at least one predefined opening duration (t3a-t3b) if states a) and b) are present and at least one of the states has already been present for at least a predefined period of time (t2-t3) (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).

In Reference to Claim 12
The exhaust system of claim 11 (see rejection to claim 11 above), wherein the return valve (322) is closed after the at least one predefined opening duration (t3a-t3b) has elapsed (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Shirasawa and further in view of Pub No. US 2018/0274424 A1 to Monge-Bonini et. al. (Monge).

In Reference to Claim 13

The exhaust system of claim 10 (see rejection to claim 10 above), the line system (31, 311, 321, 32) further comprising lines (31, 311, 321, 32) composed of polyamide (see at least Honda Figs. 1-5 and paragraphs 17-26, 31-39, 49-56, 66-69, 77).
Honda in view of Shirasawa is silent as to the line system (31, 311, 321, 32) further comprising lines (31, 311, 321, 32) composed of polyamide. However, it is known in the art before the effective filing date of the claimed invention that the line of the reductant injection lines are made out of polyamide. For example, Monge teaches the line (3) is made out of polyamide. Mongo further teaches that the line made out of such material provides malleable, flexible, weldable, and mechanically resistant (see at least Monge Fig.1 and paragraphs 14, 16, 84-85). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the line of Honda in view of Shirasawa to be made out of polyamide as taught by Monge in order to provides malleable, flexible, weldable, and mechanically resistant line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2014/0165539 A1 to Nagata teaches to open the return line valve in order to return the urea back to the urea tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.